Title: Virginia Delegates to Thomas Nelson, 23 October 1781
From: Virginia Delegates
To: Nelson, Thomas



Sir
Philadelphia October 23. 1781.
The committee, to whom was referred the cession of Virginia, have been industrious in the audience of counsel, and investigation of the claims of the several great land companies. We refused to attend their summons, and our reasons will be transmitted to your excellency, as soon as a full state of this proceeding can be prepared. In the mean time, altho’ we cannot but view with a suspicious eye the conduct, hitherto observed by congress towards our country on the subject of western territory, we wish, that every public act, having this conduct for its object, may be postponed, until a particular account of this matter shall be received from us. We should not have intruded this observation upon your excellency, had we not reason from some private dispatches to believe, that our country is highly inflamed against congress on this ground. Perhaps our success in the capture of Cornwallis, upon which we cordially rejoice with your excellency, may dictate, from motives of prudence, the suppression of every wrathful measure, until an opportunity more fit.
We shall endeavour to forward by the next mail a cypher, for the communication of secret intelligence without danger of detection.
We have the honor Sir to be with great respect your most obedient servants
Jos: Jones.James Madison Junr.Edmund Randolph.
 